

Cypress Advisors, LLC


July 31, 2006


Adera Mines Limited
20710 Lassen Street
Chatsworth, California 91311


Gentlemen:


This letter agreement (this “Agreement”) confirms the engagement of Cypress
Advisors, LLC (“CA”) by Adera Mines Limited (the “Company”) to provide certain
investment banking services related to funding the company’s acquisition of
Chatsworth Data (Services) to the Company.



1.  
Compensation: The Company shall pay CA the compensation set forth below:




  a.
Cash Fee: The Company shall pay CA a cash fee for the Services in the amount of
US$300,000.00. The cash fee shall be paid on the date of Closing in which the
acquisition of Chatsworth Data Corporation is consummated.

 

b.
Equity: The Company shall pay to CA (or its designees) 1,500,000 shares of the
Company’s common stock, $.001 par value per share. Such shares shall be entitled
to piggyback registration rights and shall be registered on the investor’s
Registration Statement to be filed upon the Closing of the Equity Financing
accompanying the Closing of the Chatsworth Data Corporation acquisition.

 

2.  
Notices: Notices given pursuant to any of the provisions of this Agreement shall
be given in writing and shall be sent by certified mail, return receipt request,
or recognized overnight courier or personally delivered (a) if to the Company,
office at 20710 Lassen Street, Chatsworth California 91311 Attention: Sid L.
Anderson (Company Representative) and (b) Cypress Advisors, LLC, 445 Park
Avenue, 10th Floor, New York, NY 10022 Attention Scott F. Koch, Managing
Director.

 

3.  
Confidentiality: No financial advice rendered by CA pursuant to this Agreement
may be disclosed publicly in any manner without CA’s prior written consent,
except as may be required by law, regulation or court order but subject to the
limitation below. If the Company is required or reasonably expects to be so
required to disclose any advice, the Company shall provide CA with prompt notice
thereof so that CA may seek a protective order or other appropriate remedy and
take reasonable efforts to assure that all of such advice disclosed will be
covered by such order or other remedy. Whether or not such a protective order or
other remedy is obtained. The Company will cause its affiliates to disclose only
that portion of such advice which the Company is so required to disclose.

 
 
 

--------------------------------------------------------------------------------

 
 

4.  
Miscellaneous: This Agreement sets forth the entire agreement between the
parties, supersedes and merges all prior written or oral agreements with respect
to the subject matter hereof, may only be amended in writing and shall be
governed by the laws of the State of New York applicable to agreements made and
to be performed entirely within such State.

 
This Agreement may be assigned by either party with the prior written consent of
the other party.


If any provision of this Agreement is determined to be invalid or unenforceable
in any respect, such determination will not effect such provision in any respect
or any other provision of this Agreement.




Cypress Advisors, LLC is delighted to accept this engagement and looks forward
to working with you on this assignment. Please confirm that the foregoing sets
forth our agreement by signing and returning to CA the enclosed copy of this
Agreement.




Very truly yours,


Cypress Advisors, LLC


By:_________________
Name: Scott F. Koch
Title: Managing Director


ACCEPTED AND AGREED TO;
This____day of_______________
 




Adera Mines Limited




By:________________
Name: Sid L. Anderson
Title: Chairman of the Board


 



